UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-4103



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


GARRETT DON SMITH,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cr-00466-GRA)


Submitted:    October 4, 2006                 Decided:   October 31, 2006


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
Isaac Louis Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pursuant to a plea agreement, Garrett Don Smith pled

guilty to conspiracy to possess with intent to distribute more than

fifty grams of actual methamphetamine, more than 500 grams of

methamphetamine, and a quantity of Ecstasy, in violation of 21

U.S.C. § 846 (2000).   The district court sentenced him to a 135-

month term of imprisonment.    Smith’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), challenging

the adequacy of the plea colloquy but stating that, in his view,

there are no meritorious issues for appeal.   Smith was advised of

his right to file a pro se supplemental brief but has not done so.

We affirm.

          Counsel raises as a potential issue the adequacy of the

plea colloquy in light of the district court’s failure to inform

Smith that any false statement could be used against him in a

prosecution for perjury, see Fed. R. Crim. P. 11(b)(1)(A); that he

could persist in his plea of not guilty, see Fed. R. Crim. P.

11(b)(1)(B); that he had the right to counsel, see Fed. R. Crim. P.

11(b)(1)(D); and that he had the right to compel the attendance of

witnesses, see Fed. R. Crim. P. 11(b)(1)(E). Because Smith did not

move in the district court to withdraw his guilty plea on the

grounds raised on appeal, any error in the Rule 11 hearing is

reviewed for plain error. United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002) (discussing standard of review).   Our careful


                              - 2 -
review of the record on appeal convinces us that the district

court’s omissions did not affect Smith’s substantial rights.                    See

id.; United States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)

(discussing factors courts should consider in determining whether

substantial rights affected in decision to plead guilty).

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm Smith’s conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                      - 3 -